TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00224-CV



     Mark McCandless, Joe Petrocelli, and Powell Lane Plaza Partnership, Appellants

                                                v.

                         Metal Building Components, L.P., Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. GN401001, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have notified us that they have reached a mediated settlement agreement,

one of the terms of which was to dismiss this appeal. Accordingly, we dismiss the appeal according

to the parties’ agreement. See Tex. R. App. P. 42.1.




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Agreed Motion

Filed: April 12, 2006